Citation Nr: 1133536	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  06-25 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from November 1988 to March 1989 with the South Carolina Army National Guard.  In addition, he had periods of ACDUTRA and inactive duty training (INACDUTRA) in 1991 and 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The claim was denied in an October 2007 Board decision, which the appellant subsequently appealed to the Court of Appeals for Veterans Claims (Court).  In February 2009, the parties (the Secretary of VA and the appellant) filed a Joint Motion for Remand (Joint Motion), and the Motion was granted by the Court in February 2009.

The case was remanded by the Board in April 2009, and upon its return to the Board, a psychiatric opinion was requested from the Veterans Health Administration (VHA).  This opinion was received in August 2010.  

In December 2010, the Board again denied the claim, and the appellant again appealed the decision to the Court.  Another Joint Motion was filed and granted by the Court in June 2011.  Therefore, the case is once again before the Board for consideration.
 
In May 2007, the appellant testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

When the record associates different diagnoses with the same symptoms, the nature of the appellant's disorder is a question of fact for the Board, and once determined, the Board must address whether the appellant's symptoms, regardless of diagnosis, are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  In light of this decision, the Board has recharacterized the claim to include service connection for any acquired psychiatric disorder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In accordance with the June 2011 Joint Motion and Court Order, the Board once again remands the appeal for further development.  Specifically, additional action should be taken with regard to obtaining identified private treatment records.

The appellant has been hospitalized several times for psychiatric treatment.  He has reported seven separate admissions, including three at Bryan Psychiatric Hospital (BPH).  However, the record does not consistently support the appellant's assertions in this regard.  In relation to his May 1997 claim for benefits from the Social Security Administration (SSA), he identified three admissions between 1984 and November 1995.  In a March 1998 letter, Dr. KR indicated that the appellant informed her of two admissions at BPH, one at the age of 17, and one in 1992.  In a supporting statement dated in September 2004, JGD related that the appellant was hospitalized at BPH in 1991, but she did not mention an admission in 1992.   

The appellant submitted records from Bryan Psychiatric Hospital dated in November 1995, December 1997 to January 1998, and October 2004.  He obtained these records after a request made in October 2004.  In this request, he specifically asked for discharge summaries from hospitalizations in 1991 and 1992, but these records were not received.  There are also records from BPH dated in October 1997 and March 1986 in the claims file.  The December 1997 records report that that was his seventh admission to a facility within the South Carolina Department of Mental Health (SCDMH).  

The appellant submitted an authorization to release BPH records dated from 1991 onward to VA, which VA requested in July 2009.  In response, the BPH provided records from October 2004 only.  No follow-up requests were sent by the AOJ.  

From the above discussion, it is apparent that the appellant is inconsistent, if not himself unclear, as to his hospital admissions at BPH.  The earliest date he has identified is 1984, and the most recent date of record is October 2004, almost seven years ago.  The appellant has not stated that he has been admitted at BPH since October 2004, but the Board assumes that such is possible.  In light of these facts and the findings of the Joint Motion, the Board concludes that another remand is necessary to ensure that all hospitalization records for the appellant from BPH are available for consideration in adjudicating the claim. 

Accordingly, the case is REMANDED for the following action:

1. Request that the appellant complete a VA Form 21-4142, Authorization and Consent to Release Information to VA for treatment records from Bryan Psychiatric Hospital dated from 1984 to the present.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Once the above authorization has been obtained, submit a request to Bryan Psychiatric Hospital for all treatment records, inpatient and outpatient, for the appellant dated from 1984 to the present.  

* If any records are unavailable, the hospital must indicate such and state the reason for their unavailability.   
   
* If there are no unavailable records and there are no periods of treatment, inpatient or outpatient, unaccounted for by the records the hospital is able to provide, the hospital must state that records for all treatment have been supplied.  

* All requests and responses, positive and negative, must be associated with the claims file.  If there is no response to the first request, the AOJ should make additional requests until such time as further requests are deemed futile.  A formal finding documenting all efforts to obtain outstanding records should be made and recorded in the claims file.

3. The appellant must be apprised of the requests made to Bryan Psychiatric Hospital and the responses obtained.  If there is no response from the hospital or if there are records indentified as unavailable, the appellant should be asked to provide copies of any such records in his possession.  

4. If, and only if, additional records are obtained that relate to treatment for an acquired psychiatric disorder, schedule the appellant for a VA examination in order to ascertain the existence and etiology of his current psychiatric disorder.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the appellant, the examiner should opine as to the following:

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the appellant's current psychiatric disorder is related, in whole or in part, to his military service?  If the answer is in the affirmative please identify the period of military service to which the identified psychiatric disorder is related.

A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.  

5. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's service connection claim should be readjudicated, to include all evidence received since the December 2009 supplemental statement of the case.  If the claim remains denied, the appellant and his attorney should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


